Citation Nr: 1438369	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for bilateral pes planus, prior to March 7, 2013. 

2.  Entitlement to a rating greater than 30 percent for bilateral pes planus, from March 7, 2013.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from June 1973 to June 1976, and from April 1978 to July 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO (hereinafter Agency of Original Jurisdiction (AOJ)) granted service connection for pseudofolliculitis barbae with allergic diathesis and skin eruptions, and assigned an initial, 0 percent (noncompensable) rating, effective April 9, 2008.  The AOJ also denied a compensable rating for service-connected bilateral pes planus (flat feet).  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In January 2013, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC (also a component of the AOJ), for further evidentiary development.  After accomplishing further action on the claims, in April 2013, the AOJ issued a rating decision awarding a 30 percent rating for bilateral flat feet, effective March 7, 2013.  The AOJ continued to deny any further compensation on both claims (as reflected in the April 2013 supplemental statement of the case (SSOC)) and returned the appeal to the Board for further consideration.

Additionally, in the April 2013 rating decision, the AOJ granted service connection for multiple scars due to pseudofolliculitis and assigned an initial, noncompensable rating, effective March 7, 2013.  The Veteran did not initiate an appeal with respect to this decision, which is not currently on appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In July 2013, the Board again remanded the claims to the AOJ for further evidentiary development.  After accomplishing further action on the claims, in September 2013, the AOJ issued a rating decision awarding a 10 percent rating for bilateral flat feet, effective from March 11, 2008 to March 7, 2013.  The AOJ continued to deny any further compensation on this claim (as reflected in the November 2013 SSOC) and returned this matter to the Board for further consideration.

Additionally, in the September 2013 rating decision, the AOJ granted service connection for multiple scars due to pseudofolliculitis barbae and assigned an initial 10 percent rating effective April 9, 2008, and a 30 percent rating effective March 7, 2013.  To date, the Veteran has not initiated an appeal with respect to this decision which is not currently on appeal to the Board.  See Grantham, 114 F.3d 1156 (Fed. Cir. 1997).

As the AOJ has assigned different ratings for bilateral flat feet for different periods of time, and a Veteran is presumed to seek the maximum, available benefit for disability, the Board has characterized the appeal with respect to the evaluation of the bilateral foot disability to reflect that "staged" ratings are in effect.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board dismissed from appeal the issue of entitlement to an initial, compensable disability rating for service-connected pseudofolliculitis barbae with allergic diathesis and skin eruptions pursuant to the Veteran's request to withdraw his appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  The Board again remanded the increased rating claims for bilateral pes planus to the AOJ for further evidentiary development.  After accomplishing further action on the claims, the AOJ continued to deny any further compensation (as reflected in the July 2014 SSOC) and returned this matter to the Board for further consideration.

The Board notes that the Veteran's paper claims files older has been converted into a paperless, electronic record, with documents now located in both the Veterans Benefits Management System (VBMS) and Virtual VA.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Prior to March 7, 2013, the Veteran's right foot and left foot pes planus were each manifested by pronation in mid-stance, fatigability and foot pain with use partially relieved by use of orthotics.

3.  As of March 7, 2013, the Veteran's right foot and left foot pes planus have been  each manifested by pain on manipulation of the feet, pain accentuated on use and manipulation, characteristic callosities, weight bearing line falling over or medial to the great toes, and pain only partially relieved with use of orthotics.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for bilateral pes planus, prior to March 7, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).

2.  The criteria for a rating greater than 30 percent for bilateral pes planus, from March 7, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the .  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a March 2008 pre-decision letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2009 rating decision on appeal reflects the initial adjudication of the claim after issuance of this letter. 

Thereafter the RO provided the detailed rating criteria in an August 2010 SOC and in SSOCs dated in April 2013, June 2013, September 2013, November 2013 and July 2014 (the timing and form of which suffices, in part, for Dingess/Hartman).  Although adjudication documents do not substitute for adequate notice, the Board finds that the Veteran has been provided ample notice of the requirements to substantiate his claims for higher ratings. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations in June 2008, March 2013, August 2013 and May 2014.  Since the last VA examination in May 2014, the Board finds no credible lay or medical evidence suggesting an increased severity of symptoms to suggest that a higher rating may be warranted.  Thus, there is no further duty to provide examination in this appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Also of record and considered in connection with these claims are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either any claim herein decided, prior to appellate consideration, is required. 

The Board finds that there has been substantial compliance with the Board's prior remand directives in January 2013, July 2013 and February 2014.  In this respect, the AOJ sent the Veteran duty to assist letters, assisted the Veteran in obtaining private treatment records, obtained VA clinic records, and provided him VA examinations, to include a May 2014 VA examination which provides all findings necessary to decide the claims.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks higher ratings for his service-connected bilateral pes planus.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

At the outset, the Board notes that, included within 38 C.F.R. § 4.71a are multiple DCs for evaluation of evaluate impairment resulting from service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other).  Here, however, as noted above, VA's Schedule of Ratings contains a specific diagnostic code for bilateral pes planus disability, rendering  consideration of any alternative criteria is unnecessary.  .  

The Board observes that a December 2008 VA clinic record notes that the Veteran was being referred for custom orthotics and possible injection due to a history of "pes cavus."  This reference to pes cavus appears to be in error as the Veteran's arch deformity is flattened and not high arched as in pes cavus. 

The Board also observes that the Veteran has been diagnosed with bilateral hallux valgus with an angle deformity of 26 degrees.  However, there is no history of resection of the metatarsal head, or a lay or medical history of severity to the point of being the equivalent to amputation of the great toe.  Thus, there is no basis to consider whether a separate rating could be warranted under DC 5280.

Under DC 5276, pursuant to which pes planus is evaluated, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  

A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  

A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Historically, the Veteran received in service treatment for bilateral foot disability clinically described as mild, 1st degree pes planus treated with shoe inserts.  An April 1998 AOJ decision awarded service connection for bilateral flat feet, and assigned an initial noncompensable disability rating.

The Veteran filed his claim for an increased rating on appeal in March 2008.  His clinic records contemporaneous to the appeal period include a November 2007 VA podiatry consultation reflecting complaint of plantar fasciitis symptoms of both feet, right greater than left.  The Veteran described use of gel heel pads as being "somewhat" helpful in relieving his symptoms.  Examination was significant for pronation in mid-stance but there were no plantar calluses.  He was given diagnoses of pes planus and plantar fasciitis, and referred to a prosthetics consultation for semi-rigid orthotics.  Additionally, the Veteran was encouraged to perform stretching exercises and ice massage, and to use Tylenol as needed (prn) with acute episodes.

On VA feet examination in March 2008, the Veteran reported intermittent episodes of a mild, burning and non-radiating foot pain since being prescribed orthotics.  He denied incapacitating episodes.  He worked at the postal service which required standing and pushing.  He described experiencing fatigue by the end of the work shift, but reported that inserts had truly helped his symptomatology.  With respect to both feet, the Veteran reported pain with weight bearing and fatigability towards the end of the day, but he denied symptoms such as swelling, heat, redness, stiffness, weakness and lack of endurance.  He described functional limitations of standing limited to 2-3 hours, and walking limited to a mile or two.  On examination, the Veteran's gait was described as normal without evidence of abnormal weight-bearing.  He had a 26-degree hallux valgus of the great toes.  He had pes planus bilaterally with a residual arch.  There was no pain on passive manipulation.  Achilles alignment was normal in weight-bearing and non weight-bearing.  There was no forefoot or mid-foot malalignment, pronation, muscle atrophy or other foot deformity.  There was also no objective evidence of painful motion, swelling, tenderness, instability, weakness, hammertoes, skin or vascular abnormality, malunion or nonunion of the tarsal bones, or pes cavus.  The examiner diagnosed bilateral pes planus with hallux valgus.

A December 2008 VA clinic record notes that the Veteran was being referred for custom orthotics and possible injection due to a history of recurrent plantar fasciitis/pes cavus.  In May 2010, the Veteran reported a resolution of his plantar fasciitis symptoms with shoe inserts.

The next relevant piece of evidence in this case consists of the report of a March  2013 VA examination of the Veteran's feet.  At this time, the Veteran described pain on the bottom of his feet with prolonged standing or walking which was partially relieved with use of orthotics.  He denied swelling.  On examination, the Veteran had pain on manipulation of the feet with pain accentuated on use and with manipulation.  There was decreased longitudinal arch on weight bearing with characteristic callosities bilaterally.  There was no indication of swelling, extreme tenderness of the plantar surfaces, marked deformity of the foot (pronation, abduction, etc.), inward bowing of the Achilles tendon, or inward displacement and severe spasm of the Achilles tendon on manipulation.  The weight bearing line fell over or medial to the great toes.  The Veteran did not use any assistive ambulation devices other than orthotics.  There was no degenerative or traumatic arthritis on x-ray examination.  His workplace functional limitations involved standing limited to 60 minutes at a time, and not walking for longer than 30 minutes at a time.  The examiner clinically described the Veteran's bilateral pes planus disability as moderate in severity as demonstrated by pain on use of the feet, pain on manipulation, callous formation and pain only partially relieved by orthotics.

A July 2013 private clinic record notes the Veteran's report of marked pain in both heels, especially in the morning and especially on the left.  He described his work shoes as bringing on severe pain to the point of crying and incapacitation.  A September 2013 private medical record noted the Veteran's complaint of foot pain affecting his knees.  An assessment of plantar fascial fibromatosis was provided.  An October 2013 VA clinic record indicates that the Veteran was wearing semi-rigid foot orthotics for plantar fasciitis.  At that time, examination was significant for mild pain to the medial-inferior aspect of the left heel without edema or erythema.  He was given an assessment of plantar fasciitis left greater than right (L>R).  A January 2014 VA clinic record noted that the Veteran had radiographic evidence of foot spur.  His hobbies included dancing.

A March 2014 private clinic record documents the Veteran's report of persistent foot pain on the dorsum and lateral aspect of the feet.  He was assessed with plantar fasciitis.

On VA examination of the feet in May 2014, the Veteran reported pain in his feet after walking for 50 yards or after standing for 45 minutes.  He had mild swelling of his feet after prolonged standing.  He denied flare-ups of disability which interfered with functional use of his feet.  On examination, the Veteran had pain on use of his feet, pain accentuated on manipulation, pain with manipulation of the feet, and decreased longitudinal arch height with weight bearing.  There was indication of swelling on use with characteristic callosities.  His weight bearing line fell over or medial to the great toes.  There was no extreme tenderness of the plantar surfaces, marked deformity (pronation, abduction etc.), inward bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel), or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot).  There was pain on examination, but the pain did not contribute to functional loss as there was no additional range of motion (ROM) loss after repetitive testing.  Factors which contributed to disability included pain on movement, pain on weight-bearing, swelling and interference with standing.  There was no additional pain, weakness, fatigability or incoordination which limited functional ability during flare-ups of disability or repeated use.  The VA examiner clinically described the Veteran's bilateral pes planus as moderate in severity as demonstrated by pain on use of the feet, pain on manipulation of the feet, callus formation on the feet and pain in the feet only partially relieved by orthotics.  His functional limitations involved only walking for 50 yards at a time before stopping to rest, and standing for 45 minutes at a time.

Additionally, upon review of the prior examination findings, the VA examiner clinically described the Veteran as having mild pes planus on VA examination in June 2008 and first demonstrating moderate pes planus on VA examination in March 2013.

As explained in more detail below, considering the pertinent evidence in light of the applicable criteria, the Board finds that the record presents no basis for any further staged rating of the Veteran's bilateral pes planus, pursuant to Hart, and that  a rating greater than 10 percent prior to March 7, 2013, or a rating greater than 30 percent since March 7, 2013, is not warranted..

A.  Prior to March 7, 2013

The evidence for this time period is significant for a clinical finding of pronation in mid-stance and the Veteran's report of foot pain with use that was partially relieved by use of orthotics.  These findings are consistent with the 10 percent rating assigned for moderate bilateral flatfeet under DC 5276.

However, the Veteran did not demonstrate the characteristics supportive of a higher rating for severe pes planus unilaterally or bilaterally.  In this respect, the March 2008 VA examiner found no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, or characteristic callosities.  Similarly, the available private and VA clinic records do not reflect any of these clinical findings.

The Veteran credibly described bilateral foot pain which is reflected in the criteria for the 10 percent rating assigned.  The Veteran specifically denied swelling and did not describe callosities.  

Thus, for the time period prior to March 7, 2013, there was no evidence of an indication of swelling on use or characteristic callosities.  As to whether the Veteran's pain rose to the level of pain on manipulation and use accentuated, the Board finds that the March 2008 VA examiner's clinical findings on these issues hold significantly greater probative weight than the Veteran's generalized descriptions of foot pain as this examiner has greater training and expertise to evaluate the clinical characteristics of pes planus disability.  

The Board further observes that the Veteran did not manifest the characteristics of a pronounced pes planus disability in either foot as there were no clinical findings of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation.  The Veteran himself did not specifically describe these symptoms.

The Board further finds that a higher rating still is not warranted with consideration of functional impairment on use.  At the March 2008 VA examination, the Veteran described intermittent episodes of foot pain with fatigue experienced by the end of the workday, but he denied incapacitating episodes.  At that time, the VA examiner described the Veteran has demonstrating a normal gait without evidence of abnormal weight-bearing.  The May 2014 VA examiner, upon a retrospective review, described the Veteran's overall bilateral pes planus disability as demonstrated in 2008 as mild in degree.  As late as May 2010, the Veteran reported that his plantar fasciitis symptoms had resolved with use of shoe inserts.

Overall, the Veteran's symptomatology due to his bilateral pes planus disability was between mild to moderate in degree, and fully compensated with the rating assigned for moderate bilateral pes planus disability.  His overall symptomatology did not meet, or more nearly approximate, a severe bilateral (or unilateral) pes planus disability prior to March 7, 2013.

B.  Since March 7, 2013

On VA examination on March 7, 2013, the Veteran's bilateral pes planus disability was first clinically described as manifesting pain on manipulation of the feet, pain accentuated on use and manipulation, characteristic callosities, weight bearing line falling over or medial to the great toes, and pain only partially relieved with use of orthotics.  Based on these findings, the Veteran has been assigned 30 percent rating effective March 7, 2013 due to severe bilateral flatfoot disability.

The Board first observes that it cannot be factually ascertained from the record that the Veteran's bilateral pes planus disability increased in severity prior to March 7, 2013.  In addition to the clinic findings set forth above, the Board notes that the Veteran's May 2010 VA clinic visitation included his report of bilateral foot symptoms which had been relieved by use of orthotics.  Between May 2010 and the VA examination on March 7, 2013, the Board finds no clinical findings indicative of a worsening of bilateral foot symptoms or lay evidence pointing to a period of time where the March 7, 2013 clinic findings first presented.  Thus, the Board finds no lay or medical factual basis to award a 30 percent rating prior to March 7, 2013.

Additionally, the evidence since the March 7, 2013 VA examination do not demonstrate the characteristics supportive of a higher rating for pronounced pes planus unilaterally or bilaterally.  The VA examinations in March 2013 and May 2014 found specifically found no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  The VA and private clinic records also do not reflect these findings.

The Board is cognizant of the Veteran's report of increased pain symptoms even, as reflected in a July 2013 private record, to the point of crying and incapacitation.  Thus, on one occasion, the Veteran appears to describe extreme tenderness of some aspect of his foot.  However, the Veteran himself has not described marked pronation, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  

With regard to the severity of his pain on his plantar surfaces, the Board finds that the VA examiner clinical findings in March 2013 and May 2014 hold significantly greater probative weight than the Veteran's generalized descriptions of foot pain as these examiner have greater training and expertise to evaluate the clinical characteristics of pes planus disability, to include determining whether there is extreme tenderness of the plantar surfaces.  These findings, when combined with an October 2013 VA clinician description of only "mild" pain to the medial-inferior aspect of the left heel, do not meet or more closely approximate a finding of "extreme" tenderness of the plantar surfaces during this time period.

The Board further finds that a higher rating still is not warranted with consideration of functional impairment on use.  Since March 7, 2013, the Veteran has described a worsening of his functional limitations to the extent that he could only walk for 50 yards, or standing for 45 minutes, before requiring rest.  The May 2014 VA examiner noted that the Veteran described mild swelling on use, had denied flare-ups of disability which affected his functional use of the feet, and found no additional limitations such as additional pain, weakness, fatigability, incoordination or loss of motion with use.  The VA examiner also described the Veteran's overall bilateral foot disability as moderate in degree.  Notably, the Veteran appeared to report the ability to dance to a VA clinician in January 2014.

Overall, the Veteran's symptomatology due to his bilateral pes planus disability has been best characterized as between moderate to severe in degree, and fully compensated with the rating assigned for severe bilateral pes planus disability.  His overall symptomatology did not meet, or more nearly approximate, a pronounced bilateral (or unilateral) pes planus disability prior to March 7, 2013.

C.  Other considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.   See 38 C.F.R. § 3.321(b)(1) (cited in the August 2010 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral foot disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as mild, moderate, severe and pronounced, as well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's bilateral foot disability at issue.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral pes planus is appropriately rated as a single disability affecting both feet.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a comp0nent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, te Board further observes that, for the entire appeal period, the Veteran has worked in the postal office and has not reported any periods of unemployability due to his bilateral foot disability, nor is there any evidence or allegation that his foot disability has effectively rendered him unemployable at any pertinent point.  Thus, matter of a TDIU due to the foot disability under consideration has not reasonably been raised, and need not be addressed.

In sum, the Board finds that the criteria for a rating in excess of 10 percent for bilateral pes planus prior to March 7, 2013, or a rating for that disability in excess of 30 percent from that date are not met.  As the preponderance of the evidence is against assignment of any higher rating for pes planus at any point pertinent to this appeal, there is no doubt of material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b);38 C.F.R. §§ 3.102, 4.2; Gilbert, supra.  Accordingly, the claims for higher ratings must be denied.


ORDER

A rating greater than 10 percent for bilateral pes planus, prior to March 7, 2013, is denied. 

A rating greater than 30 percent for bilateral pes planus, from March 7, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


